Hill, J.
In this case the plaintiffs filed an equitable petition against the defendants, praying that an execution based upon a certain judgment should be set aside on the ground that it was procured by fraud; and *697for injunctive relief. After hearing the evidence, which was conflicting, the court passed the following order: “After hearing evidence in the within case, it is considered, ordered, and adjudged that the relief sought by the plaintiffs be and the same is hereby denied, and the temporary restraining order heretofore granted is hereby dissolved.” Exception is taken to the action of the court in rendering said judgment. Construing the order of the court as merely denying, on conflicting evidence, the temporary injunction prayed for, and not as passing on the merits of the case at an interlocutory hearing, .it is held that the court did not abuse its discretion in denying a temporary injunction.
No. 7915.
January 13, 1931.
A. 8. Camp, W. B. Jones, and L. 8. Camp, for plaintiffs.
Louis H. Foster, for defendants.

Judgment affirmed.


All the Justices concur.